El Juez Asociado Señor Belaval
emitió la opinión de] Tribunal.
La ilustrada Sala de Aguadilla del Tribunal Superior de Puerto Rico, denegó la protocolización de un testamento oló-grafo, que copiado al pie de la letra, dice así:
“7/4/55
“Yo, Adele Bandler Castañer, casada con José Castañer y residiendo en el camino Borinquen de Aguadilla, casilla de correos 762, declaro ser éste el único testamento que he otor-gado, según a continuación se expresa:
*870“1. A mi muerte, lego todas mis propiedades en el camino' Borinquen, consistentes en 8 casas y 38 centésimas de cuerda, de terreno, estando esta propiedad libre de cargas y deudas de-cíase alguna, a mi amado esposo José Castañer para su uso-total y privilegio y si la necesidad así lo requiriere, él podrá venderla como le plazca, por pertenecerle la propiedad en su-, totalidad.
“2. Pero es mi deseo que él atienda siempre a mi querida, hermana Sally Dávila, de Juan Domingo, Bayamón, y que a la muerte de mi esposo, la propiedad revierta a mi hermana Sally sin ningún sacrificio ni tropiezo.
“Todas las joyas que tenga al momento de mi muerte deben¡ ir a manos de mi hermana Sally así como todos mis efectos, personales.
“3. A Gloria Castañer de San Sebastián, Puerto Rico, la. suma de cinco (5) dólares.
“4. A la señora Milagros Castañer Sánchez, asimismo la. suma de cinco (5) dólares.
“5. Es mi deseo que se me entierre en Calere donde des-cansa Margaret.
“6. En la eventualidad que José Castañer y Sally Dávila. me premueran, entonces lego todas mis propiedades al Hospital de Cáncer del Dr. Martínez.”
El verdadero fundamento que tuvo la ilustrada Sala, sentenciadora para denegar la protocolización del testa-mento es que el mismo no aparece firmado por la testadora-El peticionario alega que estando el testamento escrito todo» de puño y letra de la testadora, la frase inicial: “Yo, Adele-Bandler Castañer” . . . equivale a la firma que requiere el! art. 637 del Código Civil de Puerto Rico, 31 L.P.R.A. 791,, see. 2161, que en cuanto al testamento ológrafo, dispone en-su parte pertinente: “Para que sea válido este testamento, deberá estar escrito todo y firmado por el testador, con ex-presión del año, mes y día en que se otorgue.”
La firma — dice Puig Peña — es la que distingue el testa-mento acabado del proyecto de testamento: Puig Peña — Tra-tado de Derecho Civil Español, Tomo Y, Volumen I, pág. 242,, *871escolio 34 (ed. de la Editorial Revista de Derecho Privado ■de 1954).
El problema que presenta este caso, dentro de la teoría pura del Derecho Civil, es que todo lo que aparece después de la firma de un testamento, las llamadas “adiciones” se consideran como no puestas a menos que a su vez, las adi-ciones estén debidamente fechadas y firmadas. Puig Peña, ■obra y edición citadas, págs. 226-227. Si tuviéramos que considerar las palabras iniciales: “Yo, Adele Bandler Cas-tañer” como la firma del testamento, el resto de la autogra-fía testamentaria quedaría transformada en una “adición” j como tal automáticamente anulada por no haber sido fechada y firmada de nuevo.
Ahora bien, la disposición del segundo inciso del art. 637 ■de nuestro Código — equivalente al art. 688 del Código Civil español — es tan terminante, la secuencia del proceso testa-mentario está tan bien descrita dentro de dicha disposición: primero, la redacción y segundo, la firma, que no hay mar-gen para suponer que la firma puede colocarse antes y la .redacción del testamento después. Según Puig Peña, del :art. 688, ap. 3 del Código Civil Español (art. 637, ap. 2 del muestro) : “puede extraerse la regla de que la firma debe ■concluir, cerrar o finalizar el testamento no formando parte <del mismo las palabras extendidas después de aquélla” ;(t. pág. 246).
Es indudable que el término jurídico “firma” tiene una individualidad caligráfica distinta a la mera redacción ma-nuscrita del nombre propio para otros fines distintos a la ■solemne suscripción de la voluntad final de un escrito. El ilustrado Juez sentenciador hizo suya la definición de “firma” contenida en la Sentencia del Tribunal Supremo de España de 5 de enero de 1924: “por firma de una persona se entiende la que ésta, en todos los actos de su vida, lo mismo en aque-llos más 'importantes y solemnes que en los corrientes, en su *872relación con las demás personas, acostumbra a estampar al' pie de sus escritos”.
La firma como algo distinto a la redacción manuscrita del nombre propio, forma parte del pequeño sistema especial de autenticidad que el Código lia querido disponer para el caso del testamento ológrafo. Todo testamento ológrafo' necesita estar “firmado por el testador” y la firma no puede-ser otra que aquella que demuestra una última suscripción de la voluntad testamentaria, conocida y apreciado todo el texto que la precede. La exigencia de este requisito nn forma parte de un ritual testamentario que pudiera repug-nar a un tiempo distinto, sino una exigencia saludable a la excepción que representa el testamento ológrafo. Sobre este-último extremo, oigamos a Puig Peña: “Este rigorismo de-la jurisprudencia en orden a la necesariedad de la firma en. el testamento ológrafo tiene una explicación lógica dada la. importancia que la misma tiene en estas formas de testar. Aparte, efectivamente, de la exclusión que por su natura-leza se hace en este testamento de fedatarios o testigos que-avalen el acto, lo que hace resaltar aún más la trascendencia, de la firma ... no puede olvidarse que ésta viene a cons-tituir una a modo de integración de la voluntad testamen-taria y, sobre todo, la declaración fundamental de que la redacción autografiada corresponde efectivamente a la persona que la ha hecho . . . Pensando en esto y en otras-consideraciones de evidente relieve como, por ejemplo, cons-tituir ello un elemento calificado de la identidad y capacidad del testador, en el momento de emitir su declaración de volun-tad, todas las legislaciones que han aceptado esta forma de-testar exigen la suscripción del documento por la persona que lo emite, dando al requisito el valor de condición sine qua non de su validez, exactamente igual que lo ha hecho la jurisprudencia de nuestro más alto Tribunal.” Puig Peña, obra y edición citadas, pág. 242.

Siendo esto así, debe anularse el auto expedido.